Citation Nr: 1221222	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  07-13 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Unfortunately, the appeal must again be REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The August 2007 VA examiner concluded that it was less likely than not that the Veteran's current low back disability was related to his August 1964 report of low back pain.  The rationale provided was that the service treatment records showed no complaints or treatment after the initial August 1964 report of back pain, to include at the January 1966 service separation examination, that the Veteran's reported at the August 2007 examination that his back pain did not begin until 1988, and that he did not seek treatment until 2001, long after service separation.  

Because this opinion did not appear to consider the effect of the Veteran's more than 200 paratroop jumps during service, or his lay assertions that he had back pain at the time of his service separation but did not report it because he wanted to avoid any further delay in being separated from service, or comment on either the Veteran's 20 years of post-service employment in long-distance truck driving or his 1966 post-service motor vehicle accident, the Veteran's appeal was remanded.  Another opinion was obtained in February 2012, which stated that the Veteran's lumbar spine condition started in 1988, although his trucking job was from 1982 to 2001 when he retired, and thus it was less likely that the currently diagnosed low back disability was related to in-service related incidents.

The February 2012 VA opinion is also inadequate.  Although it reiterates the RO's instructions to consider the inservice paratroop jumps and the 1964 incident where the Veteran fell into a foxhole, it does not comment as to why either of these incidents do not factor into the development of the Veteran's back disability.  More critically, it does not address the Veteran's assertions that he had back symptomatology on service separation in 1966, noting only that the Veteran's back disability began in 1988.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  It does not appear that the VA examiner fully explained the reasoning behind the stated opinion.  

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As the February 2012 opinion did not adequately address the Veteran's lay assertions, or his post-service employment and motor vehicle accident, the appeal must be returned to the RO so that another opinion may be obtained.

Accordingly, the appeal is again REMANDED for the following actions:

1.  Forward the Veteran's claims file to a VA examiner of the appropriate expertise in spine disabilities, other than the examiner who provided the February 2012 opinion, and ask that an addendum opinion be provided.  After review of the claims file, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed low back disability is caused by or otherwise related to his military service.  In providing this opinion, the examiner should comment as to the effect of the Veteran's reported symptomatology at the time of his January 1966 service separation, as well as the August 1964 in-service incident in which he fell into a foxhole, his 200-plus in-service paratroop jumps, his post-service 1966 motor vehicle accident, and his post-service employment in long-distance trucking from 1982 to 2002.  The examiner should fully explain his or her opinion, citing to claims file documents as appropriate.

2.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


